Citation Nr: 1015753	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1976..  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he suffers from insomnia, 
nightmares, and social isolation due to his combat 
experiences in Vietnam and is therefore entitled to service 
connection for PTSD.  Specifically, he recalls numerous 
firefights where he engaged and killed Viet Cong soldiers, 
multiple instances of receiving incoming fire and witnessing 
others getting killed and wounded, and one specific instance 
of being blown off a bunker by an enemy grenade fire while on 
guard duty.

The Board finds that the Veteran's claim warrants additional 
development.  To establish entitlement to service connection 
for PTSD a Veteran must provide 
1) medical evidence diagnosing PTSD; 2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown, 10 Vet. App. 128, 
140-141 (1997).

The Board notes that although the Veteran's service personnel 
records contain no evidence of the Veteran's receipt of a 
Combat Infantryman Badge or other medals indicative of combat 
service, the record reflects multiple diagnoses of PTSD, and 
the Veteran has provided information regarding a stressor 
that is capable of verification.  More specifically, at the 
time of his service in Vietnam, he maintains that his unit 
sustained rocket and other enemy fire.  Moreover, personnel 
records reflect that the Veteran participated in the "TET" 
counteroffensive during the spring-fall of 1969 and winter-
spring of 1970.  Consequently, the Board finds that the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
should be contacted for the purpose of obtaining the unit 
history of the Veteran's unit while stationed in Vietnam over 
the period of June 1969 to June 1970 to determine whether his 
unit was ever subjected to rocket and other enemy fire.  

Prior to contacting JSRRC, the RO should first contact the 
Veteran and the National Personnel Records Center (NPRC) for 
the purpose of obtaining further information regarding the 
unit to which the Veteran was attached in Vietnam over the 
period of June 1969 to June 1970.  The Board's review of the 
Veteran's personnel records reflects that they may be 
incomplete in this regard.  If no additional information is 
forthcoming or available, JSRRC should at least be requested 
to conduct a search using the unit designated on the 
Veteran's first DD Form 214.  

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for PTSD, 
dated since October 2007. 

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to treatment for PTSD from the 
VA Medical Center in Miami, Florida, dated 
since October 2007.

2.  Contact the Veteran and the National 
Personnel Records Center (NPRC) for the 
purpose of obtaining further information 
regarding the unit to which the Veteran 
was attached in Vietnam over the period of 
June 1969 to June 1970.  The Board's 
review of the Veteran's personnel records 
reflects that they may be incomplete in 
this regard.  If no additional information 
is forthcoming or available, JSRRC should 
at least be requested to conduct a search 
using the unit designated on the Veteran's 
first DD Form 214.

3.  After item 1 is completed to the 
extent possible, an effort should be made 
to contact JSRRC located at 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC obtain the unit history for the 
unit or units the Veteran was attached to 
while in Vietnam over the period of June 
1969 to June 1970 to determine whether the 
unit or units were ever subjected to 
rocket attacks and other enemy fire.  In 
the event that JSRRC is unable to obtain 
the unit history for the Veteran's unit or 
units while in Vietnam for the entire 
period from June 1969 to June 1970, 
JSRRC's search should at least cover the 
period of June to November 1969.  

4.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the Veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the Veteran meets the 
criteria for a diagnosis of PTSD, only the 
verified stressor(s) may be considered.  
The claims folder must be made available 
to the examiner for review and that it was 
available should be noted in the opinion 
that is provided.  

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary psychological testing and 
evaluation are to be accomplished.  

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during the Veteran's active 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

6.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
are not granted, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


